Citation Nr: 1202259	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  06-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to vocational rehabilitation and education benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to July 1975 and from June 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Vocational Rehabilitation and Education Office in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim for vocational rehabilitation and education (VR and E) benefits in July 2003.  In March 2004, the Veteran was informed that his VR and E program was interrupted effective March 2004 based on incomplete Chapter 31 Rehabilitation Needs and Inventory.  In April 2005, an ILLP was issued.  Days later, the Veteran requested an administrative review of the findings of the Vocational Rehabilitation panel.  

An independent living plan was approved by the Veteran's case manager and a VR and E officer in May 2005.  The Veteran submitted a notice of disagreement (NOD) in August 2005.  He disagreed with the denial of benefits by the VR and E office.  A Statement of the Case (SOC) was rendered in December 2005.  While the SOC recited the facts and applicable laws, the decision was blank.  

Via various statements the Veteran has inquired about the status of his independent living claim.  In a February 2010 report of contact, the Veteran requested that a SOC pertaining to the VR and E claim be rendered.  Although a SOC was rendered in December 2005, we find that it was inadequate as no decision was actually made but rather the facts and laws were recited.  A review of the record discloses that a complete SOC for this claim is not of file.  As such, the Board finds that a remand is required for the issuance of a SOC.  When a notice of disagreement has been filed, the RO must issue a SOC.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  The Board is, therefore, obligated to remand this issue.

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC with respect to the claim for vocational rehabilitation and education benefits. 

2. The Veteran is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning the issue.  38 C.F.R. § 20.302(b) (2011). Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


